Vanguard STAR ® Fund Supplement to the Prospectus Dated February 26, 2010 Important Change to Vanguard STAR Fund Increase to the Funds International Equity Allocation The board of trustees of Vanguard STAR Fund has approved an increase in the Funds target international equity allocation as follows: Current International Projected International Equity Allocation Equity Allocation 13 % 19.5 % The Fund is expected to implement this allocation change in the coming months. The Funds investment objective, strategies, risks, and policies remain unchanged. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 56 092010
